      Case 1:16-cv-04125-ODE-LTW Document 142 Filed 06/17/19 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TAWANA
FRED    L. CARTER,
     PONDER,                             § TAWANA L. CARTER,
                                         §
        Plaintiff,                       §
                                         § CIVIL ACTION FILE NO.
        v.
                                         § 1:16-CV-04125-ODE-LTW
OCWEN LOAN SERVICING, LLC,               §
et. al.,                                 §
                                         §
        Defendants.                      §

    REPLY BRIEF IN SUPPORT OF MOTION FOR EXTENSION OF TIME
    TO COMPLETE DISCOVERY AND RELATED PRETRIAL DEADLINES

        Defendant Ocwen Loan Servicing, LLC (“Ocwen”), hereby files its Reply

Brief in Support of its Motion for Extension of Time to Complete Discovery and

Related Pretrial Deadlines (Doc. 120), and respectfully shows the Court as follows:

        Plaintiff has objected to an extension of discovery arguing that good cause

has not been shown for such an extension request. Plaintiff is wrong. In fact, a

closer review of the record in this case demonstrates that it is Plaintiff (and his

counsel) who have unnecessarily and unreasonably delayed and prolonged this

litigation both in the pleading stages and in the discovery process—not Ocwen.1


1
 Plaintiff filed his original Complaint in November 2016, alleging a single FCRA claim
against Ocwen. (Doc. 1.) Then, in January 2017, Plaintiff unexpectedly filed an
Amended Complaint. The Amended Complaint added claims against Ocwen for
negligence and for alleged violations under the FDCPA and RESPA. (Doc. 16.) Ocwen

71673658v.4 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 142 Filed 06/17/19 Page 2 of 6




As noted by Ocwen’s counsel in multiple other filings (e.g., Doc. 102, 116, 135),

Plaintiff has repeatedly served grossly disproportionate, repetitive, voluminous

written discovery exceeding 200 written requests to which Ocwen has rightly

objected.       Plaintiff has further delayed these proceedings by attempting to

circumvent the discovery procedures of this Court through the issuance of non-

party Subpoenas seeking the very same documents Ocwen has objected to

producing. As a result of Plaintiff’s tactics, Ocwen filed motions to quash in three

other jurisdictions and, as permitted by the Federal Rules, has filed related motions

seeking protection from the harassing irrelevant discovery in this Court.

        Because of all of these pending motions and related discovery disputes

(including one dispute still pending before the Court, Docs. 99, 102), Ocwen has

been unable to move forward with its deposition, Plaintiff’s deposition, or expert

discovery. That said, it is Ocwen’s position that there is only limited discovery left

to conduct. Ocwen has no intention of dragging this case out longer than absolutely

necessary, and it is not seeking an extended amount of time to complete these

depositions. To be clear, Ocwen would welcome a scheduling order that limits the



moved to dismiss the amended pleading, and Plaintiff sought leave to amend his
Complaint a second time. (Doc. 53.) Ocwen moved to dismiss the Second Amended
Complaint, which motion was granted in part and denied in part. (Doc. 70.) Discovery
only began in January 2019, per the Court’s an initial scheduling order. (Doc. 84.)

                                          2
71673658v.4 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 142 Filed 06/17/19 Page 3 of 6




amount of discovery that can proceed, including the parameters of Plaintiff’s

deposition—which Plaintiff’s counsel has refused to consent to schedule, the

number and scope of 30(b)(6) topics for Ocwen’s deposition, any expert discovery

(including depositions and identification of any rebuttal experts), and any further

discovery necessitated by the Court’s rulings on the pending motions.2

        For Plaintiff’s counsel to assert that Ocwen has not “participat[ed] in

discovery” is simply untrue. To the contrary, the record reflects that Ocwen has

spent considerable time and effort issuing its own written discovery, and

responding and objecting to the ridiculous amount written discovery issued by

Plaintiff’s counsel to Ocwen, as well as the many subpoenas served upon non-

parties. Clearly, if not for the way Plaintiff’s counsel has chosen to conduct

discovery in this matter, discovery would be much farther along.

        In light of the foregoing, it is clear that Ocwen has shown good cause to

modify the Court’s previous orders related to discovery and scheduling in this case.

Land Res. Companies, LLC v. Enterkin, 1:04-CV-1969-CC, 2005 WL 8154761, at

*3 (N.D. Ga. July 7, 2005) (in a “good cause” inquiry, “the Court's focus is on

ascertaining whether [the party seeking the extensions] could not have reasonably

2
  Ocwen does not believe that any further depositions or discovery relating to the non-
party Subpoenas is required for the adjudication of this case. However, based on the
responses filed by Plaintiff, it appears he disagrees.

                                          3
71673658v.4 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 142 Filed 06/17/19 Page 4 of 6




met the deadline[s] set forth in the Scheduling Order despite its diligence”).

Despite the diligence Ocwen has shown by serving its own discovery requests,

participating in the third-party depositions of the credit reporting agencies, and

spending countless hours combatting Plaintiff’s harassing and disproportionate

discovery in this Court and in others around the country (see, e.g., Docs. 79, 87,

89, 98, 102, 112, 115-116, 135), the parties have not been able to meet the

discovery and pre-trial deadlines previously set by the Court. Ocwen has not

previously requested an extension of these deadlines, and discovery has only been

ongoing since January 2019.

        For these reasons and for the reasons set forth in Ocwen’s Motion (Doc.

120), Ocwen respectfully requests that the Motion be granted and a new scheduling

order be issued as provided therein and allowing the parties further limited time to

complete Plaintiff’s deposition, Ocwen’s deposition, and expert discovery, and

summary judgement motions.3




3
  Ocwen believes it will be possible to dispose of Plaintiff’s claims through summary
judgment, following the completion of discovery.

                                         4
71673658v.4 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 142 Filed 06/17/19 Page 5 of 6




        Dated: June 17, 2019.
                                               LOCKE LORD LLP

                                               /s/ John Michael Kearns
                                               Elizabeth J. Campbell
                                               Georgia Bar No. 349249
                                               Email: ecampbell@lockelord.com
                                               John Michael Kearns
                                               Georgia Bar No. 142438
                                               Email: john.kearns@lockelord.com
                                               Terminus 200, Suite 1200
                                               3333 Piedmont Road NE
                                               Atlanta, GA 30305
                                               (404) 870-4600
                                               (404) 872-5547 (fax)

                                               Attorneys for Defendant
                                               Ocwen Loan Servicing, LLC




                            CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing brief has

been prepared in compliance with Local Rule 5.1 (B) and (C), using 14-point

Times New Roman font.

                                               /s/ John Michael Kearns
                                               John Michael Kearns
                                               Georgia Bar No. 142438



                                           5
71673658v.4 1006335/01554
      Case 1:16-cv-04125-ODE-LTW Document 142 Filed 06/17/19 Page 6 of 6




                            CERTIFICATE OF SERVICE

        I hereby certify that on June 17, 2019, I e-filed the foregoing REPLY

BRIEF IN SUPPORT OF MOTION FOR EXTENSION OF TIME TO

COMPLETE DISCOVERY AND RELATED PRETRIAL DEADLINES with

the Clerk of Court using the CM/ECF system, which will automatically serve the

following counsel of record:

        Orion Gregory Webb
        Smith Welch Webb & White, LLC
        Suite 300
        280 Country Club Drive
        Stockbridge, GA 30281
        owebb@smithwelchlaw.com



                                           /s/ John Michael Kearns
                                           John Michael Kearns
                                           Georgia Bar No. 142438




                                       6
71673658v.4 1006335/01554
